 



Exhibit 10(aa)

Amendment to the PartnerShares Stock Option Plan

          RESOLVED that, effective as of July 1, 2003, the second sentence of
Section 3.2 of the PartnerShares Stock Option Plan is amended to read as
follows:

“Shares used as a basis for calculating cash amounts that are used to pay any
portion of the purchase price of an Award or any portion of a Participant’s
income tax withholding resulting from an Award, will also thereafter be
available for Awards or as a basis for calculating Awards under the Plan.”

